Citation Nr: 0827597	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residual of left knee 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1983 and from April 1986 to November 1995.  Between his 
periods of active duty, the veteran served with the Army 
Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In November 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The veteran testified at a videoconference hearing before the 
undersigned in August 2007.  A transcript of the hearing is 
associated with the claims file.  

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Residual of a left leg injury was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

Residual of a left leg injury was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  An additional VCAA letter was sent in November 
2007.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in November 2004, prior to the initial 
unfavorable AOJ decision issued in March 2005.  In March 
2006, the veteran was advised as to how to substantiate a 
disability rating and effective date for service-connected 
disabilities.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, although 
notice as to this element is no longer required, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to submit any evidence relevant to his claim.  
The November 2004 VCAA letter requested that he submit any 
evidence in his possession.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  However, the first notice as to 
disability ratings and effective dates was sent in March 
2006.

Although the timing of the notice as required under 
Dingess/Hartman was inadequate, the Board finds no prejudice 
to the veteran in proceeding with adjudication of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d 1328, at 1333 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
report of an April 2006 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  At his August 2007 hearing, the veteran indicated 
that there were outstanding records relevant to treatment of 
his left knee in 1983 or 1984.  In accordance with the 
Board's remand, the AOJ requested that the veteran submit 
these records or complete a VA Form 21-4142, Authorization 
and Consent to Release Information to VA, so that VA could 
obtain them on his behalf.   The veteran did not respond to 
this request.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to make further efforts to obtain the records identified by 
the veteran.  Accordingly, the Board finds that VA satisfied 
its duty to assist the veteran in attempting to obtain 
available, relevant records.

With regard to the April 2006 VA examination, the Board 
observes that the examiner did not provide an opinion as to 
etiology of the veteran's left knee disorder.  However, the 
Board determines that obtaining a medical opinion is not 
necessary.  Any current medical opinion linking such 
disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to a left knee injury in 
service, there is no competent basis upon which to conclude 
that the veteran's current disability is related to service.  
Thus, the Board concludes that an opinion is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision.

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the November 2004 VCAA letter advised the 
veteran that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decides it is 
necessary to make a decision on his claim.  The Board finds, 
therefore, that the veteran was aware that an opinion would 
be obtained only if it was necessary, which, as discussed 
above, it was not.  Hence, the Board determines VA has also 
met its duty to assist obligations in terms of providing the 
veteran with a VA examination.   

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that he suffers a residual of left knee 
injury that occurred when he fell when stepping out of a 
truck during active duty for training in the Army Reserve.  
Therefore, he contends that he is entitled to service 
connection for his left knee disability.  

Initially, the Board observes that the veteran has a current 
diagnosis of a left knee disorder.  Specifically, the April 
2006 VA examination report indicates that the veteran has 
left knee arthrosis, which the Board notes is defined as 
arthropathy, or simply, joint disease.  See Dorland's 
Illustrated Medical Dictionary, pp. 156-157 (30th ed. 2003).  
No medical evidence provides a more specific diagnosis for 
the veteran's left knee disorder.  However, such diagnosis is 
sufficient to constitute a current disability.  Thus, the 
Board determines that the veteran has a current left knee 
disorder.

With regard to a left knee injury during active duty for 
training, the Board acknowledges the veteran's statements as 
to the circumstances of such injury and may not discount them 
merely because the veteran is an interested party.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).   The 
Board may also not rely merely on the lack of contemporaneous 
medical evidence to discount his statements, but must 
consider the credibility of the lay evidence in and of 
itself.  Buchanan v. Nicholson, 451 F3d. 1331 (2006).  
However, the Board does still observe that service treatment 
records do not reflect that the veteran had an in-service 
left knee injury of any kind.  As indicated, the veteran has 
reported treatment in 1983 or 1984 related to his claimed 
injury during active duty for training, but he has not 
submitted these records.  

Moreover, the Board notes that, at his February 1986 
enlistment examination, the veteran did not report a prior 
left knee injury, and the clinical examination was normal.  
The veteran was treated for leg pain in June 1994, but the 
record does not indicate that the veteran's complaints were 
associated with his left knee.  Further, in March 1995, the 
veteran underwent a complete physical for a Medical Board 
review at which mild varicosities of the left lower extremity 
were diagnosed, but no complaints or disorder of the left 
knee were noted.  Additionally, although the examination was 
for the right knee, the January 1996 VA examination report 
does not show that the veteran had any complaints with regard 
to his left knee.  Finally, the first post-service treatment 
record that mentions a disorder of the left knee specifically 
is dated in October 2003.  The absence of evidence for 
approximately 20 years after the claimed injury constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms post-service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 284 F3d. 
1335, 1358 (Fed. Cir. 2002).  Based on the above evidence, 
contemporaneous not only with the time of the alleged injury, 
but also with several years subsequent, the Board concludes 
that the injury to the veteran's left knee during his 
military service did not occur as maintained by the veteran.  

Further, there is no competent medical opinion that there is 
a causal relationship between any in-service left knee injury 
and the veteran's current left knee disorder.  Evidence of 
such causal relationship is limited to the veteran's own 
statements.  Laypersons, such as the veteran, are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   In the absence of any competent 
evidence connecting the veteran's left knee disorder to his 
time in service, the Board concludes that service connection 
for residual of a left knee injury is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residual of left knee injury.  Therefore, his 
claim must be denied.


ORDER

Service connection for residual of a left leg injury is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


